Citation Nr: 1449386	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 and from October 1972 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in July 2014, and a transcript of the hearing is associated with his claims folder.  Other issues for which there was a Board hearing by a different Veterans Law Judge are being decided by that Judge in a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for service connection for PTSD, in July 2011, the Veteran furnished service stressor information indicating that while in Norway in November 1971, a field heater exploded on a unit member trying to light it.  The Veteran reported that, as a consequence, skin and muscle was hanging off that service member's bones, and there was a burnt, nasty smell.  The accident victim reportedly was medically evacuated to Ft. Sam Houston medical center in Texas.  Also, the Veteran claimed in July 2011 that while in Germany in 1975, a soldier was run over by a tank while on maneuvers, and this cut him in half.  Furthermore, he reported in July 2011 that in 1973, while he was with the 2nd 66th Armored Division in Ft. Hood, Texas, a helicopter crashed during a training exercise conducted during a bad storm, resulting in casualties and a big ball of fire.  Next, in the Veteran's July 2014 hearing testimony, he indicated that in 1973, a tank's breach block exploded while it was firing a 75 pound training round.  He felt that it could have occurred in the last part of 1973-74, while he was stationed at Ft. Hood, Texas, or in March or April 1973.  He reported that the explosion killed the two persons who were in the tank, while the Veteran was within 50 feet of it.  Attempts should be made to corroborate these claimed stressors as it appears that there may be sufficient information for a meaningful search to be conducted.  

Next, there is some evidence that the Veteran has PTSD.  The majority of the diagnoses of record are of major depression and mood disorder.  However, PTSD is assessed in some May 2011 VA medical records.  There is no indication that the DSM-IV criteria were considered in making those assessments.  If any of the claimed is stressors are corroborated, a VA psychiatric examination should be conducted as indicated below.  

The Veteran has also claimed service connection for vertigo in May 2012.  In doing so, he mentioned that he was in a tank when it was blown up in April 1974.  During his July 2014 hearing, he reported that he had hearing trouble in service and stated that he was kicked out of his combat specialty as a medic because of it.  He also seemed to indicate that he felt that his vertigo was caused by his hearing loss and/or tinnitus.  Transcript at 27.  He reported that he now takes pills for vertigo, and vertigo is shown in 2011 VA medical records.  In light of this, a VA examination is required, as indicated below.  

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The RO should submit pertinent evidence of record to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or any other appropriate location, for verification of the Veteran's claimed stressors of witnessing a member being burned by a field heater explosion in Norway in 1971, and being medically evacuated to Ft. Sam Houston, Texas; a soldier being run over by a tank while on maneuvers in Germany in 1975; a helicopter crash during a training exercise conducted in bad weather while he was with the 2nd 66th Armored Division in Ft. Hood, Texas in 1973, resulting in a big ball of fire; and a tank breach block explosion at Ft. Hood, Texas in March or April 1973, resulting in the death of 2 service members.  If any additional information is needed from the Veteran, it should be requested.  The RO/AMC should request the JSRRC to research and if possible to verify the claimed stressors, and the Veteran's proximity to the events claimed.

2.  Following the receipt of a response from the JSRCC, the RO should prepare a report detailing the nature of any stressors which it has determined are established by the record.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims folder.

3.  If any stressors are verified, the Veteran should be afforded a psychiatric examination for PTSD.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The RO should provide the examiner with a summary of any established service stressors, and the examiner should be instructed that only those stressors may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and any in-service stressor found to be established by the RO/AMC.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  The RO should schedule the Veteran for an appropriate examination to determine the etiology of his vertigo.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

       a) Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current vertigo disorder was manifest in service or within one year of discharge, or is otherwise causally related to service, to include in-service noise exposure?

       b) Is it at least as likely as not (a probability of at least 50 percent or higher) that the vertigo disorder is proximately due to or caused by the service-connected hearing loss or tinnitus disability? 

     c) Is it at least as likely as not (a probability of at least 50 percent or higher) that the vertigo disorder has been aggravated by the service-connected hearing loss or tinnitus disability?

Detailed reasons for the responses must be furnished. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



